Upon rehearing and due consideration it is ordered that the decree of this Court herein be modified so as to direct the entry of a decree by the chancellor awarding the relief ordered to the extent of one hundred shares of stock, and to direct that further consideration may be had and decree rendered upon appropriate proceedings on the claim for relief as to the additional shares of stock.
WHITFIELD, BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs specially.
TERRELL, C. J., and THOMAS, J., adhere to original opinion.